DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16, 17, 19-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper et al. [Kuper, US 20190101410].
As to claim 16. Kuper discloses An apparatus comprising: 
at least one processor, processor 6002, [fig. 6]; 
at least one memory, memory 6004, including computer program code, instruction 6024, the at least one memory and the computer program code being configured to, with the at least one processor, [0035, 0039], cause the apparatus at least: 
receive, from a remote measurement device, [0020] AV 1010 receives remote sensor data from AV 1020, remote activity information, [0020] AV 1010 receives remote sensor data from AV 1020, the remote activity information comprising an indication of remote activity type, [0020] the remote sensor data filtered based on criteria, [0020, 0031] including the type of sensor, and remote measurement data, [0020] image data received; 
calculate a correlation between a local measurement data and the remote measurement data, [0020] calculate error to determine how close the remote reading is to current reading, which reads on claimed correlation, to verify the local environment data and the remote measurement data are both measuring a same measured entity, [0020] the amount of error between the received sensor data and the local sensor data is used to check if the local sensor is functioning normally, [0023] and determine the two sensor readings are a match;
process the remote activity information with capability information relating to at least one of the apparatus and an application in the apparatus to determine whether at least one of the apparatus and the application are able to measure a same property of the same measured entity as the remote measuring device, [0020] the process of receiving remote sensor data and calculating the error between the remote sensor data and the local sensor data is to “self-check the output of the … its sensors” wherein the sensor readings for both sensors is an image data of the perspective at the 
Kuper fails to disclose, in the same embodiment, the apparatus generate an action in at least one of the apparatus and the application as a response to the processing.
Kuper, in a separate embodiment [0017], a malfunctioning sensor detection triggers further action.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kupier so that the system can confirm the initially detected malfunction by performing more testing to avoid false detection. 

As to claim 17. Kuper discloses The apparatus according to claim 16, wherein the apparatus is configured, in response to the processing determining the same property of the same measured entity as the remote measuring device, to obtain additional local measurement data by at least measuring the same property, [0020] the self-check is performed periodically.

As to claim 26. Kuper fails to disclose The apparatus according to claim 25, wherein the local measurement data and the remote measurement data include the same last measurements with time stamps, [0013, 0022].

As to claim 27. Kuper discloses A method comprising: 
receiving, at an apparatus, AV 2000, remote activity information, [0020] AV 1010 receives remote sensor data from AV 1020, the remote activity information comprising an indication of remote activity type and remote measurement data, [0020] the remote sensor data filtered based on criteria, [0020, 0031] including the type of sensor; 
verifying a local measurement data and the remote measurement data to reflect a same measured entity at least in part by calculating a correlation between both the local measurement data and the remote measurement data, [0020] calculate error to determine how close the remote reading is to current reading, which reads on claimed correlation,; 
processing the remote activity information with capability information relating to at least one of the apparatus and an application in the apparatus to determine whether at least one of the apparatus and the application are able to measure a same property of the same measured entity as the remote measuring device, [0020] the process of receiving remote sensor data and calculating the error between the remote sensor data and the local sensor data is to “self-check the output of the … its sensors” wherein the sensor readings for both sensors is an image data of the perspective at the same location and same time, [0022, fig. 1] that illustrates the self-check for the VA device of vehicle 1010 is checked using the image from the AV device of vehicle 1020 that is traveling in the same direction, at the same time, at the same location.
Kuper fails to disclose, in the same embodiment, the apparatus generating an action in at least one of the apparatus and the application as a response to the processing.
Kuper, in a separate embodiment [0017], a malfunctioning sensor detection triggers further action.


As to claim 28. Is rejected with the same prior arts and reasoning as to that of claim 17.

As to claim 29. Kuper discloses The method of claim 28, further comprising: determining the local measurement data and the remote measurement data reflect the same measured entity; and in response to the determining, displaying an indication provided in a message, [0023] an indication of whether the images are a match is provided as an output.

Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper in view of Molyneux et al. [Molyneux, US 20150375085].
As to claim 22. Kuper fails to disclose The apparatus according to claim 16, wherein the remote activity information is received as a broadcast message.
Molyneux teaches an athletics performance monitoring system comprising an apparatus 108 with local sensors 118 and remote sensors 106, [fig. 1, 3, 0049]; wherein the remote sensors send sensor data to the local receiver, [0046], used to confirm the measurement of the local sensors, [0069]; wherein the sensed data is broadcast by the remote sensors, [0231].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kuper with that of Molyneux so that the sensor can send the data to any receiver available.

As to claim 23. Kuper discloses The apparatus according to claim 22, wherein an advertising part of the broadcast message includes an indication relating to a property of the apparatus, [0022] the metadata includes data relating to sensor property.

Claims 19, 20, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper in view of Solomon et al. [Solomon, US 20150350752].
As to claim 19. Kuper fails to disclose The apparatus according to claim 16, wherein the remote activity type is a vibration, wherein a high correlation peak between the local measurement data and the remote measurement data relates to measurement data of the same vibration, which is characterized by at least one of a frequency and, a vibration pattern.
Solomon teaches a system for synchronizing sensor readings wherein two vibration measurements of two sensors taken at the same time, [0225], are compared by using the correlation peak of the two measurement data, [0011, 0080, 0193].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Kuper and Molyneux with that of Solomon so that the two sensors can be synchronized.

As to claim 20. Kuper discloses The apparatus according to claim 19, wherein the apparatus is configured to obtain the local measurement data in a first measurement and the remote measurement data is a result of a second measurement received from the remote measurement device, [0020], the second measurement being based on a different measurement principle than the first measurement, [0020] the two images can have variations that can be accounted for when comparing.

As to claim 21. Kuper discloses The apparatus according to claim 20, wherein the remote measurement data comprises at least one of a pulse measurement data and an acceleration sensor data, [0038].

As to claim 25. Kuper fails to disclose The apparatus according to claim 21, wherein at least one of a distance, [0022], and a phase of measurements of a physical property between the remote measurement device and the apparatus is determined, [0029] shifted for comparison.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuper in view of Molyneux as applied to claim 22 above, further in view of Dillion [US 5727065].
As to claim 24. Kuper discloses The apparatus according to claim 22 wherein a timing data and a measurement type data, [0022, 0031] the metadata includes timing data and sensor type in the form of sensor selection criteria.
The combination of Kuper and Molyneux fails to disclose that the two data in the broadcast message are un-encrypted, wherein the remote measurement data is encrypted.
Dillion teaches a broadcast communication scheme wherein the metadata is not encrypted and the payload is encrypted, [fig. 5, col. 6, lines 24-56].
 Kuper and Molyneux with that of Dillion so that the payload can be secure.

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Argument 1: It is indisputable that Kuper requests data from the same type of sensor, such as image sensor to capture images, so there would be no reason for Kuper to send measurement data along with an indication of the type of measured data.
Response 1: In response to applicant's argument that there is no need for Kuper to receive the type of sensor information, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Kuper clearly describes the need for sending the type of sensor along with the sensor data, [0020, 0031], as the receiving system can execute a “selection criteria” to “exclude” sensor readings that do “not meet the selection criteria” to make sure the data compared is of similar type.

Argument 2: Nor would there be any motivation to modify Kuper to include additional information, which would merely waste resources and be unnecessary in Kuper's system
Response 2: In response to applicant's argument that there needs to be a need for Kuper to receive additional information, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Argument 3: It is clear and indisputable that Kuper's system relates to autonomous vehicles sharing and exchanging camera views or images in order to check whether the camera at the autonomous vehicles are working properly. As such, there would be no reason for Kuper to "receive ... remote activity information comprising an indication of remote activity type ..." as required by claim 16
Response 3: Kuper clearly describes the need for sending the type of sensor along with the sensor data as the receiving system can execute a “selection criteria” to “exclude” sensor readings that do “not meet the selection criteria” to make sure the data compared is of similar type.

Argument 4: Kuper, as explained above, relies on nearby autonomous vehicles sharing the same image data by normalizing the received sensor data perspective (e.g., shifting one image from one vehicle so that it mimics what would be obtained from another vehicles). Kuper paragraphs 20 and 23. The normalized data is then compared to determine whether the received images match signaling that the image capture sensor operates correctly, rather than provide any clue regarding whether both sensors are measuring the same entity.
Response 4: The process of determining if “the received images match” reads on the claimed limitation of “whether both sensors are measuring the same entity” as the entity measured is the data captured by the images and by checking if the images match, the process is checking if the same entity is measured.

Argument 5: Kuper's comparison normalizes the received remote image data to form "adjusted data," so Kuper's comparison is between local data and an "adjusted" version of the remote data, rather than a comparison of the actual remote data.
Response 5: The above argued process reads on the claimed “calculate a correlation” between the two data as the process of determining if the same entity is measured requires normalizing the image to make it easy for image comparison, as any two sensors cannot physically occupy the same physical space, the measurement for any sensor is going to have difference because of the physical location difference while measuring the same entity, which is the same for the sensors of the current application.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688